Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This final Office action is responsive to the amendment filed on 01/05/2022. Applicant amended claim 9. Claims 1-15 are presented for examination and are still rejected for the reasons indicated herein below.




Terminal Disclaimer
2.	The terminal disclaimer filed on 01/05/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Objections
3.	Claim 12 is objected to because of the following informalities: 

Claim 12, line 2, recites “a first converting mode” it should be changed to “[[a]] the first converting mode”. Appropriate correction is required.




Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (U.S. Pub. No. 2016/0164411 A1).

Regarding claim 1, Chen et al. (e.g. see Figs. 1-17) discloses “A DC-DC converter  (e.g. see Figs.4-8) comprising: a first switch (e.g. Fig. 5, see SC); a second switch (e.g. Fig. 5, see SA) connected to the first switch (SC); a mode selecting circuit configured to select a converting mode (e.g. Figs. 5-8, see 501, Vin and 720, also see the abstract and para. 0013-0014 and para. 0039-0043); and a controller configured to generate a first switching control signal (C) for controlling the first switch (SC) based on the converting mode, and a second switching control signal (Vin and A) for controlling the second switch (SA) based on the converting mode (e.g. Figs. 5-8, see Vin, inside 501, 721 and 722, also see the abstract and para. 0013-0014 and para. 0039-0049), wherein in a second converting mode, the first switch (SC) is configured to be repeatedly turned on and off, and the second switch (SA) is configured to maintain a turned off state (e.g. see Figs. 5-17, all the switches will be turned on and off in response to their respective control signals during all the modes)”.

Regarding claim 2, Chen et al. (e.g. see Figs. 1-17) discloses “wherein, in a first converting mode, the first switch is configured to be repeatedly turned on and off in response to the first switching control signal, and the second switch is configured to be repeatedly turned on and off in response to the second switching control signal (e.g. see Figs. 5-17, all the switches will be turned on and off in response to their respective control signals during all the modes)”.

Regarding claim 3, Chen et al. (e.g. see Figs. 1-17) discloses “wherein, in the second converting mode, the first switch is configured to be repeatedly turned on and off in response to the first switching control signal, and the second switch is configured to maintain the turned off state in response to the second switching control signal (e.g. see Figs. 5-17, all the switches will be turned on and off in response to their respective control signals during all the modes)”.
Regarding claim 4, Chen et al. (e.g. see Figs. 1-17) discloses “wherein the mode selecting circuit (720) is configured to change the converting mode from a first converting mode to the second converting mode when an input voltage increases (Vin) from below a first reference voltage to be equal to or greater than the first reference voltage (e.g. Figs. 5-17, see inside 501, 720, 721 and 722, also see the abstract and para. 0011-0014 and para. 0039-0050 “Mode selection circuit 720 may include three comparators to generate control signals ON_BST, ON_BUK, PK_BUK and PK_BST, as control signals PK_BUK and PK_BST have complementary values”)”.

Regarding claim 5, Chen et al. (e.g. see Figs. 1-17) discloses “wherein the mode selecting circuit (720) is configured to change the converting mode from the second converting mode to the first converting mode when the input voltage decreases (Vin) from above a second reference voltage to be less than the second reference voltage, and wherein the second reference voltage has a level different from that of the first reference voltage (e.g. Figs. 5-17, see inside 501, 720, 721 and 722, also see the abstract and para. 0011-0014 and para. 0039-0050 “Mode selection circuit 720 may include three comparators to generate control signals ON_BST, ON_BUK, PK_BUK and PK_BST, as control signals PK_BUK and PK_BST have complementary values”)”.

Regarding claim 6, Chen et al. (e.g. see Figs. 1-17) discloses “wherein the DC-DC converter (e.g. see Figs. 4-8) is configured to output an output voltage (Vout) in a current mode of a continuous conduction mode when the converting mode is a first converting mode, and wherein the DC-DC converter is configured to output the output voltage in the current mode of one of a pulse skip mode, a discontinuous conduction mode, and the continuous conduction mode, when the converting mode is the second converting mode (e.g. see Figs. 4-17, also see the abstract and para. 0008-0016 and para. 0039-0050)”.

Regarding claim 7, Chen et al. (e.g. see Figs. 1-17) discloses “further comprising an adaptive loader circuit, wherein the adaptive loader circuit is configured to sequentially change the current mode from the pulse skip mode to the discontinuous conduction mode and from the discontinuous conduction mode to the continuous conduction mode when the converting mode is changed from the second converting mode to the first converting mode and the current mode is the pulse skip mode (e.g. see Figs. 1-8, also see the abstract, para. 0008-0016 and para. 0038-0050 “the present invention may be applied to synchronous two-switch buck regulators, synchronous two-switch boost regulators, non-synchronous single-switch buck regulators and non-synchronous single-switch boost regulators”. Examiner’s note: when the converter operates in a pure buck or pure boost mode, only two switches operate and that would be a non-synchronous mode, and when the converter operates in a buck-boost mode, the four switches operate synchronously. See para. 0038, “When input voltage V.sub.IN is much higher than output voltage V.sub.OUT, the regulator is operated under a pure buck mode with peak-buck current mode control ("peak-buck buck mode"). When input voltage V.sub.IN is much lower than output voltage V.sub.OUT, the regulator is operated under a pure boost mode with peak-boost current mode control ("peak-boost boost mode"). When input voltage V.sub.IN is slightly higher than output voltage V.sub.OUT, the regulator is operated under a buck-boost mode with peak-buck current mode control ("peak-buck buck-boost mode"). When input voltage V.sub.IN is slightly lower than output voltage V.sub.OUT, the regulator is operated under a buck-boost mode with peak-boost current mode control ("peak-boost buck-boost mode")”)”.

Regarding claim 8, Chen et al. (e.g. see Figs. 1-17) discloses “wherein the adaptive loader circuit comprises a third switch (SD), a load resistor (RFB1) connected to the third switch (SD), and a mode detector (e.g. Figs. 5-8, see inside 501, also see 720, 721 and 722) configured to control switching of the third switch, wherein the third switch is configured to be turned on so that the current mode is sequentially changed from the pulse skip mode to the discontinuous conduction mode when the converting mode is changed from the second converting mode to the first converting mode and the current mode is the pulse skip mode, and wherein the third switch is configured to be turned off when the converting mode is the first converting mode (e.g. Figs. 5-17, see inside 501, 720, 721 and 722, also see the abstract and para. 0008-0016 and para. 0039-0050 “Mode selection circuit 720 may include three comparators to generate control signals ON_BST, ON_BUK, PK_BUK and PK_BST, as control signals PK_BUK and PK_BST have complementary values”)”.

Regarding claim 9, Chen et al. (e.g. see Figs. 1-17) discloses “A DC-DC converter (e.g. see Figs.4-8) comprising: a first switch (e.g. Fig. 5, see SC); a second switch (e.g. Fig. 5, see SD) connected to the first switch (SC); a mode selecting circuit configured to select a converting mode (e.g. Figs. 5-8, see 501, Vin and 720, also see the abstract and para. 0013-0014 and para. 0039-0043); and a controller configured to generate a first switching control signal (C) for controlling the first switch (SC) based on the converting mode, and a second switching control signal (Vin and D) for controlling the second switch (SD) based on the converting mode(e.g. Figs. 5-8, see Vin, inside 501, 721 and 722, also see the abstract and para. 0013-0014 and para. 0039-0049), wherein in a third converting mode, the first switch (SC) is configured to be repeatedly turned on and off, and the second switch (SD) is configured to maintain a turned on state (e.g. see Figs. 5-17, all the switches will be turned on and off in response to their respective control signals during all the modes. Examiner’s note: Since the modes “third converting mode” and “first converting mode” are not specifically defined or have specific limitations. Figs. 13-17 show that first switch SC is repeatedly turned on and off and that second switch SD is maintained turned off  at some point during the cycle), and wherein in a first converting mode, the first switch (SC) is configured to be repeatedly turned on and off, and the second switch (SD) is configured to be repeatedly turned on and off, such that the second switch (SD) is off whenever the first switch (SC) is on in the first converting mode (e.g. see Figs. 5-17, all the switches will be turned on and off in response to their respective control signals during all the modes. Examiner’s note: see Figs. 13-17 which show that first switch SC is repeatedly turned on and off and that second switch SD is repeatedly turned on and off, also the second switch (SD) is off whenever the first switch (SC) is on)”.

Regarding claim 10, Chen et al. (e.g. see Figs. 1-17) discloses “wherein, in the third converting mode, the first switch (SC) is configured to be repeatedly turned on and off in response to the first switching control signal, and the second switch (SD) is configured to maintain the turned on state in response to the second switching control signal (e.g. see Figs. 5-17, all the switches will be turned on and off in response to their respective control signals during all the modes)”.

Regarding claim 11, Chen et al. (e.g. see Figs. 1-17) discloses “wherein in the third converting mode, the second switching control signal is an input voltage (Vin) (e.g. Figs. 5-17, see Vin, inside 501, 720, 721 and 722, also see the abstract and para. 0011-0014 and para. 0039-0050. Examiner’s note: The input voltage contributes to all the switching signals)”.

Regarding claim 12, Chen et al. (e.g. see Figs. 1-17) discloses “wherein the mode selecting circuit (720) is configured to change the converting mode from a first converting mode to a second converting mode when an input voltage increases (Vin) from below a first reference voltage to be equal to or greater than the first reference voltage  (e.g. Figs. 5-17, see inside 501, 720, 721 and 722, also see the abstract and para. 0011-0014 and para. 0039-0050 “Mode selection circuit 720 may include three comparators to generate control signals ON_BST, ON_BUK, PK_BUK and PK_BST, as control signals PK_BUK and PK_BST have complementary values”)”.

Regarding claim 13, Chen et al. (e.g. see Figs. 1-17) discloses “wherein the mode selecting circuit (720) is configured to change the converting mode from the second converting mode to the first converting mode when the input voltage (Vin) decreases from above a second reference voltage to be less than the second reference voltage, and wherein the second reference voltage has a level different from that of the first reference voltage (e.g. Figs. 5-17, see inside 501, 720, 721 and 722, also see the abstract and para. 0011-0014 and para. 0039-0050 “Mode selection circuit 720 may include three comparators to generate control signals ON_BST, ON_BUK, PK_BUK and PK_BST, as control signals PK_BUK and PK_BST have complementary values”)”.

Regarding claim 14, Chen et al. (e.g. see Figs. 1-17) discloses “wherein the mode selecting circuit (720) is configured to change the converting mode from the second converting mode to the third converting mode when the input voltage (Vin) increases from below a third reference voltage to be equal to or greater than the third reference voltage, and wherein the third reference voltage has a level that is greater than that of the first reference voltage (e.g. Figs. 5-17, see inside 501, 720, 721 and 722, also see the abstract and para. 0011-0014 and para. 0039-0050 “Mode selection circuit 720 may include three comparators to generate control signals ON_BST, ON_BUK, PK_BUK and PK_BST, as control signals PK_BUK and PK_BST have complementary values”)”.

Regarding claim 15, Chen et al. (e.g. see Figs. 1-17) discloses “wherein the mode selecting circuit (720) is configured to change the converting mode from the third converting mode to the second converting mode when the input voltage (Vin) decreases from above a fourth reference voltage to be less than the fourth reference voltage, and wherein the fourth reference voltage has a level that is greater than that of a second reference voltage, and is different from that of the third reference voltage (e.g. Figs. 5-17, see inside 501, 720, 721 and 722, also see the abstract and para. 0011-0014 and para. 0039-0050 “Mode selection circuit 720 may include three comparators to generate control signals ON_BST, ON_BUK, PK_BUK and PK_BST, as control signals PK_BUK and PK_BST have complementary values”)”.
Response to Argument(s)
5.	Applicant's argument(s) filed on 01/05/2022 have been fully considered but they are not persuasive and also the claims submitted on 01/05/2022 are also rejected in view of the same grounds of rejection. 

 In the remarks, 
Applicant argues in the response that:
Chen et al. does not disclose the features of “wherein in a second converting mode, the first switch is configured to be repeatedly turned on and off, and the second switch is configured to maintain a turned off state” as recited in Applicant's claim 1, and “wherein in a third converting mode, the first switch is configured to be repeatedly turned on and off, and the second switch is configured to maintain a turned on state, and wherein in a first converting mode, the first switch is configured to be repeatedly turned on and off, and the second switch is configured to be repeatedly turned on and off, such that the second switch is off whenever the first switch is on in the first converting mode” as recited in Applicant's claim 9.

In response to argument(s): 
Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Therefore, these limitations “wherein in a second converting mode, the first switch is configured to be repeatedly turned on and off, and the second switch is configured to maintain a turned off state” as recited in Applicant's claim 1, and “wherein in a third converting mode, the first switch is configured to be repeatedly turned on and off, and the second switch is configured to maintain a turned on state, and wherein in a first converting mode, the first switch is configured to be repeatedly turned on and off, and the second switch is configured to be repeatedly turned on and off, such that the second switch is off whenever the first switch is on in the first converting mode” as recited in Applicant's claim 9 are in fact still read on the reference of Chen et al., for example, (in claim 1, the limitation “wherein in a second converting mode, the first switch (SC) is configured to be repeatedly turned on and off, and the second switch (SA) is configured to maintain a turned off state (e.g. see Figs. 5, 12-13 and 15-17, all the switches will be turned on and off in response to their respective control signals during all the modes based on broadest reasonable interpretation. Examiner’s note: Since the mode “second converting mode” is not specifically defined or have specific limitations. Figs. 12-13 and 15-17 show that first switch SC is repeatedly turned on and off and that second switch SA is maintained turned off  at some point during the cycle)”. Also in claim 9 the limitation “wherein in a third converting mode, the first switch (SC) is configured to be repeatedly turned on and off, and the second switch (SD) is configured to maintain a turned on state (e.g. see Figs. 5-17, all the switches will be turned on and off in response to their respective control signals during all the modes. Examiner’s note: Since the modes “third converting mode” and “first converting mode” are not specifically defined or have specific limitations. Figs. 13-17 show that first switch SC is repeatedly turned on and off and that second switch SD is maintained turned off  at some point during the cycle), and wherein in a first converting mode, the first switch (SC) is configured to be repeatedly turned on and off, and the second switch (SD) is configured to be repeatedly turned on and off, such that the second switch (SD) is off whenever the first switch (SC) is on in the first converting mode (e.g. see Figs. 5-17, all the switches will be turned on and off in response to their respective control signals during all the modes. Examiner’s note: see Figs. 13-17 which shows that first switch SC is repeatedly turned on and off and that second switch SD is repeatedly turned on and off, also the second switch (SD) is off whenever the first switch (SC) is on)”).
Again as discussed in the rejection above of the independent claims 1 and 9, Chen et al. clearly shows these limitations based on the broadest reasonable interpretation (e.g. for claim 1, see Figs. 5, 12-13 and 15-17, all the switches will be turned on and off in response to their respective control signals during all the modes based on broadest reasonable interpretation. Examiner’s note: Since the mode “second converting mode” is not specifically defined or have specific limitations. Figs. 12-13 and 15-17 show that first switch SC is repeatedly turned on and off and that second switch SA is maintained turned off  at some point during the cycle. Also for claim 9, see Figs. 5-17, all the switches will be turned on and off in response to their respective control signals during all the modes. Examiner’s note: see Figs. 13-17 which shows that first switch SC is repeatedly turned on and off and that second switch SD is repeatedly turned on and off, also the second switch (SD) is off whenever the first switch (SC) is on. Lastly, for claims 4-5 and 12-15, based on broadest reasonable interpretation, these claims are rejected based on the figures and paragraphs stated in the rejection above. These claims 4-5 and 12-15 merely claim changing the modes (which are not even specifically defined or have specific limitations) based on comparing the input voltage with different thresholds which is clearly taught in the reference of Chen et al. (e.g. Figs. 5-17, see inside 501, 720, 721 and 722, also see the abstract and para. 0011-0014 and para. 0039-0050 “Mode selection circuit 720 may include three comparators to generate control signals ON_BST, ON_BUK, PK_BUK and PK_BST, as control signals PK_BUK and PK_BST have complementary values”)). Thus, applicant's argument is invalid. 




Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839